Title: Martin Van Buren to James Madison, 3 March 1827
From: Van Buren, Martin
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Senate Chamber
                                
                                March 3d 1827
                            
                        
                        I am not certain whether I did what I intended to do last fall—that is to make my sincere acknowledgements
                            to you for your kindness in relation to my request. I have thought it advisable to leave the matter until the next
                            session, at the commencement of which I shall enter in earnest upon the Subject. If in the meantime you can conveniently
                            say any thing to me that will be of service you will increase the obligation under which I already stand in this respect.
                            I enclose you a report we have made on the Georgia business. It appeared to me that one object of the incitement which is
                            attempted to be got up in this matter was to throw the Hartford Convention in the Back ground & substitute a
                            Georgia insurrection & it was to defeat that <project> that we thought it advisable to bring that matter once more
                            before the nation. Make my best respects to Mrs. Madison & believe me my dear Sir to be very sincerely your friend
                        
                            
                                M. V. Buren
                            
                        
                    